Determination of respondent dated December 23, 2002, which affirmed the findings of an Administrative Law Judge, made after a hearing, that petitioner had violated the weight provisions of the Vehicle and Traffic Law and the New York City Traffic Rules and Regulations, and imposed a penalty, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, Bronx County [Anne E. Targum, J.], entered on or about September 23, 2003) dismissed, without costs.
The determination that petitioner’s vehicle was overweight in violation of Vehicle and Traffic Law § 401 (7) (F) and 34 RCNY 4-15 (b) (9) and (10) is supported by substantial evidence. The officer who issued the summonses credibly offered testimony regarding the condition of the roadway where the truck was weighed, his training, the manner in which he weighed the vehicle, and the weight and measurements recorded (Matter of Maspeth Ave. Operating Corp. v Martinez, 2 AD3d 446 [2003]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.